Title: To James Madison from Joseph Delaplaine, 23 January 1822
From: Delaplaine, Joseph
To: Madison, James


                
                    Dear sir,
                    Philadelphia January 23d. 1822.
                
                I take the liberty of sending to you at the request of my friend Mr. Charles Mead, a book for the use of schools which he has been at considerable pains in preparing, & for which he has received unqualified approbation. He would feel highly honoured by receiving a testimonial in its favour & if it may be agreeable it would give me pleasure to receive it from you. With very high respect & regard I am D sir Your obed. & huml st.
                
                    Joseph Delaplaine
                
                
                    P.S. I beg leave to be presented most respectfully to Mrs. Madison & Mr Todd.
                
            